Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-10 of Remarks, filed 09/13/2022, with respect to the rejection(s) of claim(s) 1, 11 and 18 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection (necessitated by amendment) is made in view of Andrews (WO 2015/157196), Eriksson (US Patent No. 9,192,273) and Worwag (US Patent No. 6,134,745). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews (WO 2015/157196).
Regarding claim 1, Andrews discloses an attachment (item 20, figures 1-2) for use with a vacuum cleaner (item 30, paragraph 0030, figure 2), the attachment comprising: 

    PNG
    media_image1.png
    356
    520
    media_image1.png
    Greyscale

Figure 2. 
a head (item 22, figure 1) including a suction opening (item 84, figure 9) defined in the head as an elongate slot defining a plane (elongate slot extends along brush roll 90 and defines plane which is parallel to floor surface), a brush roll cavity (item 82; figure 9) defined in the head, the brush roll cavity in fluid communication with the suction opening (suction opening 84 leads into brush roll cavity 82; figure 9), and a battery cavity (item 54; figure 9) defined in the head, the battery cavity having an elongate shape and a first longitudinal axis (designated in annotated figure 9 below); 
a brush roll (item 90; figure 9) rotatably coupled to the head, a majority of the brush roll disposed within the brush roll cavity, the brush roll rotatable about a rotational axis (defined as axis in center of brush roll 90 going into the page in view of figure 9; also defined in annotated figure 12 below); 
an electric motor (item 94, figure 12) disposed within the head (motor 94 is within brush roll 90 which is within head 22), the electric motor configured to drive the brush roll (paragraph 0033); 
an attachment conduit (item 58, figure 9) in fluid communication with the suction opening, the attachment conduit coupled to the head and having a second longitudinal axis (designated in annotated figure 9 below); and 
wherein each of the first longitudinal axis and the second longitudinal axis is angled transverse to the plane of the suction opening (first and second longitudinal axes are perpendicular to plane) and wherein the second longitudinal axis is generally parallel and fixed relative to the first longitudinal axis (second longitudinal axis is parallel to first longitudinal axis and is secured in position relative to the first 
    PNG
    media_image2.png
    387
    908
    media_image2.png
    Greyscale
longitudinal axis, i.e. both remain in place).
Annotated Figure 9. 
Regarding claim 3, Andrews discloses the attachment as claimed in claim 1, wherein the first longitudinal axis and the second longitudinal axis are generally normal to the rotational axis (annotated figure 9).

Regarding claim 4, Andrews discloses the attachment as claimed in claim 3, wherein the electric motor includes a driveshaft (item 226, paragraph 0042, figure 12 below) extending generally parallel to the rotational axis (rotational axis designated in annotated figure 12 below; according to Varsity Tutors, parallel lines either overlap infinitely or they never meet; therefore, the rotational axis and motor shaft are parallel since both extend along the same line and overlap infinitely). 




    PNG
    media_image3.png
    254
    992
    media_image3.png
    Greyscale






Annotated Figure 12. 
	Regarding claim 7, Andrews discloses the attachment as claimed in claim 1, further comprising a battery mount (mount is defined as outer structure around battery cavity 54, figure 9 above; similar to applicant’s disclosure) extending from the head (battery mount extends above head outer structure; figure 9), the battery mount including at a portion of the battery cavity defined therein (battery cavity 54 is defined within battery mount outer structure; figure 9). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C 103 as being unpatentable over Andrews (WO 2015/157196) in view of Worwag (US Patent No. 6,134,745).
Regarding claim 5, Andrews discloses the attachment as claimed in claim 1, comprising a battery pack (item 60, figure 9 above) received within battery cavity (item 54) but does not explicitly disclose the battery cavity slidably receives the battery pack along the first longitudinal axis. 
However, Worwag discloses an attachment for use with a vacuum cleaner comprising a head (item 2; figure 2) including a battery cavity (item 9, figures 1-2) wherein the battery cavity slidably receives a battery pack (item 32, figures 1-2) along a first longitudinal axis (defined as axis extending from left to right on battery cavity 9 in view of figure 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment as disclosed in Andrews to include a removable and replaceable battery pack, as taught in Worwag, in order to easily interchange the battery with a fully-charged battery for convenience and longer use of the device. 
 
Regarding claim 6, Andrews discloses the attachment as claimed in claim 1, further comprising an external switch (item 24, figure 2 above), the switch configured to selectively electrically couple the electric motor with a battery pack (paragraph 0036). Andrews does not disclose the switch disposed on the head.
However, Worwag discloses an attachment for use with a vacuum cleaner comprising a head (item 2, figure 2) including a battery cavity (item 9, figures 1-2), battery (item 32) and a switch (item 74, figure 1) disposed on the head, the switch configured to selectively electrically couple the electric motor with a battery pack. 
Accordingly, since the applicant submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. 
Both Andrews and Worwag teach a switch controlling the power of the vacuum cleaner, including the on and off of the electric motor and a battery pack. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the external switch of the vacuum cleaner, as disclosed in Andrews, for the switch disposed on the head, as taught in Worwag, to achieve the predictable result of turning on the power and coupling the electric motor with a battery pack. 

Claims 8-10 are rejected under 35 U.S.C 103 as being unpatentable over Andrews (WO 2015/157196).
Regarding claim 8, Andrews discloses the attachment as claimed in claim 7, wherein the battery mount includes a partially circular sidewall (right side of outer structure of battery cavity 54 in view of figure 9) however, Andrews does not disclose wherein the entire battery mount includes a circular sidewall.  Pursuant MPEP2144.04-IV-B, it has been held that changes in shape are matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed wall/battery mount was significant.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the battery mount include a circular side wall, absent any evidence that the particular shape is significant.  Furthermore, a person skilled in the art would have found obvious to make the external walls of the battery mount to be round, since it is known that rounded walls would be safer to the user than walls with sharp edges.

Regarding claims 9 and 10, Andrews discloses the attachment as claimed in claim 7, wherein the battery mount extends away from the rotational axis a first distance along the first longitudinal axis (Andrews; designated in second annotated figure 9 below; the first distance is defined to be along first longitudinal axis which is defined along the vertical axis of the battery mount), the attachment conduit extends from the rotational axis a second distance along the second longitudinal axis (designated in second annotated figure 9 below). 
Andrews does not explicitly disclose the first distance is more than one third of the second distance (as required by claim 9) and wherein the first distance is more than one half of the second distance (as required by claim 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the first distance to more than one third and more than one half of the second distance. Since such a modification would involve a mere change in size of the component, a change in size is generally recognized as being within the level or ordinary skill in the art (see MPEP 2144.05). Furthermore, the claimed distances are recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above. The length of the first distance can vary depending on the design need to solve a problem. If the distance is too long, the user will have difficultly removing the battery pack from the battery mount while if the distance is too short, the battery mount will not be able to support the battery pack as the vacuum is being used. Therefore, since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Andrews, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to provide a first distance more than one third and more than one half of the second distance. In the instant application, page 6, paragraph 0023, the applicant has not disclosed any criticality for the claimed limitations. 

    PNG
    media_image4.png
    410
    982
    media_image4.png
    Greyscale

Second Annotated Figure 9. 


Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson (US Patent No. 9,192,273) in view of Worwag (US Patent No. 6,134,745). 
Regarding claim 11, Eriksson discloses an attachment (figure 1) for use with a vacuum cleaner, the attachment comprising: 
a head (item 102, figure 1); a brush roll disposed in the head (item 100, figure 1), the brush roll rotatable about a rotational axis (designated in annotated figure 1 below as dashed double-arrowed line); 
an electric motor disposed in the head (item 114, figure 1), the electric motor configured to drive the brush roll (column 3, lines 40-42). 
Eriksson does not explicitly disclose the details of the vacuum including further details of the head, the battery, and attachment conduit. However, Worwag discloses an attachment for use with a vacuum cleaner comprising a head (item 2; figure 2) including a battery cavity (item 9, figures 1-2) fixed relative to the head (shown in figure 2; battery cavity 9 is mounted onto item 3 which is integrally formed with head 2 and therefore, battery cavity 9 is fixed relative to head 2) and recessed therein such that a removable battery (item 32; figures 1-2) is configured to protrude outward from the head when positioned therein (figures 1-2) and an attachment conduit (item 12, figure 2) fixed relative to the head (item 12, which is a portion of item 3, is integrally formed with head 2 and therefore, fixed relative to head 2 since these structures pivot together; seen in figure 2), the attachment conduit arranged between the battery cavity and the electric motor in a direction parallel to the rotational axis (attachment conduit 12 is positioned between far right side of battery cavity 9 and the electric motor, corresponding to the motor 114 in Eriksson on the left side of head).

    PNG
    media_image5.png
    456
    730
    media_image5.png
    Greyscale

Worwag Annotated Figure 2. 
It is old and well known in the art for an attachment for use with a vacuum cleaner to include a battery and attachment conduit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment as disclosed in Eriksson to include a battery cavity including a battery fixed relative to the head and an attachment conduit fixed relative to the head, as taught in Worwag, for the purpose of allowing the attachment to maneuver around the surface without the hindrance of the power cord length, to connect the attachment to a specific vacuum cleaner depending on intended use via attachment conduit (Worwag; column 2, lines 48-49), and to operate the attachment in various positions as the head, attachment conduit and battery pivot simultaneously. 

Regarding claim 12, Eriksson as modified discloses the attachment as claimed in claim 11, wherein the head further includes a first end and a second end opposite the first end (first and second ends designated in Eriksson annotated figure 1 below; both ends are on opposite ends and sides of attachment), the battery cavity is disposed nearer the first end than the second end (corresponding to battery cavity 9 from Worwag, the battery cavity is modified to underneath the attachment conduit, refer to figure 4 of Worwag, and therefore, is closer to first end of head since the first end is on the bottom right end portion of head 102, corresponding to head of Eriksson), the brush roll extends a majority of a distance between the first end and the second end (Eriksson; brush roll 100 extends majority of the length between the first and second ends; annotated figure 1 below), the electric motor is disposed nearer the second end than the first end (Eriksson; motor 114 is closer to second end, which is defined as left front end portion of head 102, since the motor 114 is on the left side of the head 102; annotated figure 1 below), and the electric motor further includes a driveshaft extending from the electric motor toward the second end (Eriksson; driveshaft of motor 114 extends from motor towards second end direction in order for driveshaft to connect to belt 116; figure 1).

    PNG
    media_image6.png
    416
    618
    media_image6.png
    Greyscale

Eriksson Annotated Figure 1. 

Regarding claim 13, Eriksson as modified discloses the attachment as claimed in claim 12, wherein the driveshaft of the electric motor extends parallel to the rotational axis of the brush roll (Eriksson; drive shaft arrow of motor 114 in annotated figure 1 above is parallel with rotational axis of brush roll 100).

Regarding claim 14, Eriksson as modified discloses the attachment as claimed in claim 13, further comprising a drive belt (Eriksson; item 116; figure 1) drivingly coupling the brush roll to the driveshaft (Eriksson; column 3, lines 39-44). 

Regarding claim 15, Eriksson as modified discloses the attachment as claimed in claim 12, further comprising a switch (Worwag; item 74, figure 1)  disposed on the head between the battery cavity and the first end of the head (item 74 is within the area between the battery cavity 9 and first end, corresponding to first end in Eriksson), the switch configured to selectively electrically communicate a battery disposed in the battery cavity to the electric motor (Eriksson; column 3, lines 60-64).

Regarding claim 16, Eriksson as modified discloses the attachment as claimed in claim 15, wherein the battery cavity has an elongate shape and a first longitudinal axis (designated in Worwag annotated figure 2 above), the attachment conduit has a second longitudinal axis parallel to the first longitudinal axis (designated in Worwag annotated figure 2 above; first and second longitudinal axes are fixed and parallel to one another since both the battery cavity 9 and attachment conduit 3 are fixed to the head 2 via intermediate components), and the switch is actuatable in a direction parallel to the first longitudinal axis and the second longitudinal axis (Worwag; switch 74 is pushed downwards along same axis as first and second  longitudinal  axes; figure 1). 

Regarding claim 17, Eriksson as modified discloses the attachment as claimed in claim 11, but does not explicitly disclose wherein the attachment conduit is wider than the battery cavity. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the attachment conduit to be wider than the battery cavity.  Since such a modification would involve a mere change in size of the component, a change in size is generally recognized as being within the level or ordinary skill in the art (see MPEP 2144.05). Furthermore, the claimed distances are recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above. The width of the attachment conduit can vary depending on the design need to solve a problem. 
If the attachment conduit is wider, larger dirt particles can pass through into the dust collection unit while if the attachment conduit is smaller, the vacuum will be limited to smaller dirt particles from the surface to be cleaner. Therefore, since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Eriksson in view of Worwag, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to provide an attachment conduit wider than the battery cavity. In the instant application, page 6, paragraph 0023, the applicant has not disclosed any criticality for the claimed limitations. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson (US Patent No. 9,192,273) in view of Worwag (US Patent No. 6,134,745) and further in view of Dewalt Cordless Vacuum Kit (as per Amazon website, refer to attached NPL document from Non-Final Rejection). 
Regarding claim 11, Eriksson discloses an attachment (figure 1) for use with a vacuum cleaner, the attachment comprising: 
a head (item 102, figure 1); a brush roll disposed in the head (item 100, figure 1), the brush roll rotatable about a rotational axis (designated in annotated figure 1 below as dashed double-arrowed line); 
an electric motor disposed in the head (item 114, figure 1), the electric motor configured to drive the brush roll (column 3, lines 40-42). 
Eriksson does not explicitly disclose the details of the vacuum including further details of the head, the battery, and attachment conduit. However, Worwag discloses an attachment for use with a vacuum cleaner comprising a head (item 2; figure 2) including a battery cavity (item 9, figures 1-2) fixed relative to the head (shown in figure 2; battery cavity 9 is mounted onto item 3 which is integrally formed with head 2 and therefore, battery cavity 9 is fixed relative to head 2) and recessed therein such that a removable battery (item 32; figures 1-2) is configured to protrude outward from the head when positioned therein (figures 1-2) and an attachment conduit (item 12, figure 2) fixed relative to the head (item 12, which is a portion of item 3, is integrally formed with head 2 and therefore, fixed relative to head 2 since these structures pivot together; seen in figure 2), the attachment conduit arranged between the battery cavity and the electric motor in a direction parallel to the rotational axis (attachment conduit 12 is positioned between far right side of battery cavity 9 and the electric motor, corresponding to the motor 114 in Eriksson on the left side of head).

	Regarding claim 18, Eriksson discloses an attachment (figure 1) for use with a vacuum cleaner, the attachment comprising: 
a head (item 102, figure 1); a brush roll (item 100) rotatably coupled to the head; a first electric motor (item 114) disposed within the head, the first electric motor configured to drive the brush roll.
Eriksson does not explicitly disclose the details of the vacuum including further details of the head, the battery, and attachment conduit. However, Worwag discloses an attachment for use with a vacuum cleaner comprising a head (includes items 2 and 9; figure 2); a power tool battery pack (item 32, figures 1-2) removably coupled to the head (column 3, lines 61-62) and linearly removable from the head along a first longitudinal axis (battery 32 is removable from head along first longitudinal axis, designated in second annotated figure 2 below); an attachment conduit (item 12, figure 2) fixed relative to  the head (item 12 which is a portion of item 3 is integrally formed with head 2 and therefore, fixed relative to head since these structures pivot together; figure 2), the attachment conduit extending outwardly from the head along a second longitudinal axis that is generally parallel to the first longitudinal axis (attachment conduit 3 extends outward to the right of head along a second longitudinal axis, designated in second annotated figure 2 below).  
It is old and well known in the art for an attachment for use with a vacuum cleaner to include a battery and attachment conduit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment as disclosed in Eriksson to include a battery cavity and an attachment conduit fixed relative to the head, as taught in Worwag, for the purpose of allowing the attachment to maneuver around the surface without the hindrance of a power cord, to connect the attachment to a specific vacuum cleaner depending on intended use via attachment conduit (Worwag; column 2, lines 48-49), and to operate the attachment in various positions as the head, attachment conduit and battery pivot simultaneously. 
Though the battery pack taught in Worwag is capable of being removed, Worwag does not explicitly disclose wherein the power tool battery pack is also usable with a separate power tool to power a second electric motor of the separate power tool when coupled to the separate power tool.
However, Dewalt (as per Amazon website) teaches a cordless vacuum kit comprising a power tool battery pack (see figure below) wherein the power tool battery pack is usable with a separate power tool to power a second electric motor of the separate power tool when coupled to the separate power tool (see Power Tool Battery Pack from Dewalt figure below; power tool battery pack is capable of being used with other similar volt max tools). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a removable power tool battery pack, as disclosed by Worwag, capable of being used in a separate power tool, as taught by Dewalt, for the purpose of improving the versatility of the battery pack. 

    PNG
    media_image7.png
    207
    237
    media_image7.png
    Greyscale

Dewalt Vacuum Kit from Amazon. 



    PNG
    media_image8.png
    280
    966
    media_image8.png
    Greyscale

Power Tool Battery Pack from Dewalt. 

Regarding claim 19, Eriksson as modified discloses the attachment as claimed in claim 18, wherein the brush roll is rotatable about a rotational axis (Eriksson; designated in annotated figure 1 above), and each of the first longitudinal axis and the second longitudinal axis is angled relative to the rotational axis (both the first and second longitudinal axes, corresponding to the axes taught from Worwag, are angled perpendicular to the rotational axis). 

Regarding claim 20, Eriksson as modified discloses the attachment as claimed in claim 18, wherein the separate power tool is a power tool other than a vacuum cleaner (Dewalt Cordless Vacuum Kit, as per figures above and attached NPL document). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Egler (WO/2011082830) discloses a floor cleaning device having a cleaning head including a battery cavity fixed relative to the head and comprising a linearly removable battery. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 6:30a.m.-2:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIDNEY D HOHL/Examiner, Art Unit 3723


                                                                                                                                                                                                       
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723